Citation Nr: 1455652	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issue of service connection for PTSD has been recharacterized as reflected on the cover page, given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This matter was remanded by the Board in May 2014 for additional development of an addendum medical opinion to further address the questions of current diagnosis of psychiatric disorder and, if diagnosed, relationship to service.  The additional development has been completed (October 2014 addendum opinion) and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2014 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current acquired psychiatric disorder, to include PTSD and anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In a June 2009 notice letter sent prior to the initial denial of the claim in March 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service private treatment records, a Joint Services Records Research Center (JSRRC) memorandum, VA examination and medical opinion reports, and the Veteran's written statements.

VA provided a PTSD examination in April 2011.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present psychiatric symptoms, recorded clinical observations and findings, and assessed whether reported and noted psychiatric symptoms constituted a diagnosed disorder.  Following the May 2014 Board remand, the VA examiner was asked to provide an addendum medical opinion, and the April 2011 VA examiner provided the requested opinion in October 2014.  The October 2014 addendum opinion addresses the questions asked by the Board (whether there is a current psychiatric disorder and, if so, it related to service) and is adequate to assist in determining the nature and etiology of the claimed psychiatric disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran asserts that  he has a current psychiatric disorder that is related to service.  Specifically, the Veteran contends that he has PTSD that was caused by his experience serving along the "Highway of Death" in Iraq.  See June 2011 VA Form 21-0781.

Initially, the Board finds that the Veteran served in Iraq along the "Highway of Death" and witnessed injured, dying, and dead Iraqi citizens and militia.  The September 2014 VA memorandum discusses the JSRRC's finding that the Veteran's unit travelled along the Highway of Death after combat operations.  The Veteran provided a competent and credible account of what he witnessed while in Iraq, which included the bodies of civilian casualties.  For these reasons, the Board finds that the Veteran witnessed injured, dying, and dead Iraqi citizens and militia while serving in Iraq.

On review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has, or has had at any time proximate to or during the course of this appeal, a current acquired psychiatric disorder, to include PTSD and anxiety disorder.  In the October 2014 VA addendum opinion, the VA examiner opined that "the Veteran does not have a currently diagnosed anxiety disorder."  The VA examiner specifically addressed how the April 2011 VA examination resulted in a diagnosis of a "[history of] anxiety [disorder] NOS (no current symptoms),"  and that the Veteran was not exhibiting symptoms or experiencing any functional impairment at the time of the April 2011 VA examination.  More specifically, the VA examiner noted that "after carefully reviewing the [April 2011 VA examination report] it is clear that [the Veteran] had no psychiatric diagnosis at the time of that evaluation (based on his denial of clinically significant symptoms) and lack of any reported social, occupational, or other functional impairment."  In sum, the April 2011 VA examination results demonstrated that the Veteran did not meet the diagnostic criteria for a mental health disorder. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."

In this case, the VA examiner emphasized that the Veteran had a period of anxiety symptoms from 1998 to 2008, and that these symptoms included occasional nightmares and one incident that was most likely a panic attack.  The timeline of 

symptoms through 2008, but not after, was provided by the Veteran during the April 2011 VA examination.  Although the Veteran previously reported that he was being affected by nightmares as of October 2009, there is no indication from the medical evidence in the record that the Veteran was diagnosed with a psychiatric disorder at that time.  See October 2009 VA Form 21-4138.

While as a lay person the Veteran may be competent to relate some symptoms that may be associated with an acquired psychiatric disorder, including nightmares, the evidnce does not demonstrate that the Veteran has the requisite medical knowledge, training, or experience to be able to diagnose an acquired psychiatric disorder, especially PTSD, but also other DSM-IV diagnoses.  See Clemons, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  An acquired psychiatric disorder, such as PTSD, can be manifested by observable symptomatology, such as nightmares, that overlap with other disorders and would need to be differentiated from other disorders, or which may not constitute a disorder.  The Veteran has not been shown to have such knowledge, training, or experience to render a psychiatric diagnosis.  As such, the evidence in this case does not show an acquired psychiatric disorder at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection in May 2009.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current acquired psychiatric disorder. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


